Title: John Adams to James Bowdoin, 2 Jun. 1786
From: Adams, John
To: Bowdoin, James


          
            
              Sir.
            
            

              London

               June 2. 1786
            
          

          Dr. Gordon, Yesterday called upon me,
            with the Letter which your Excellency did me, the Honour to write me, on the 10th. of April I have long since transmitted to Congress, the
            Answer of the Board of Admiralty to the Representations relative to the Conduct of
              Capt. Stanhope, in which the Letters of that officers are
            disapproved,
          The Representations of the Encroachments on the territory of the
            United States, have been laid before the British Ministry: but I presume, they will,
            like many others be little attended to—in short Sir, I must be so free as to say to you,
            that by every thing I have seen & heard in this Country, nothing of any material
            Consequence will ever be done, while there remains in force, a Law of any one State
            impeding the recovery of bona fide Debts contracted before the 30th. of Novr. 1782 or inconsistant with the Article
            of the Treaty of Peace respecting the tories—
          It is very true that Mitchels Map, governd the American &
            British Plenipotintiaries, in settling the Line between the two Nations. There is upon
            that Map but one River, which is marked with the Name of St.
            Croix, and that was the object undoubtedly fixed upon.
          There is no river upon that Map that I remember marked with the
            name of schooduck or Megacadava Next to the great river St.
            Johns, proceeding westward upon that Map, is a little River inscribed Mechior R. Next to
            that is another stream running between the Words Carriage Harbour, next to that we come
            to a larger River, running from Kousaki L. into the Bay of Passimaquaddi and inscribed
            with the name of R. St. Croix next to that still proceeding
            Westward is Passamaquade R. But that inscribed R. St. Croix
            running from the sea, or what I call Passamaquaddi Bay, up to the Kousaki L. was marked
            with the Pencil for the Boundary—It is impossible for me to say more—if the true St
            Croix cannot be discovered by these marks, there is no remedy, but by an Ulterior
            Agreement, or the Law of the Strongest—It is astonishing that to this hour, no Man can
            produce a Map of all the Bay’s Harbours, Islands, & Rivers in that
            neighbourhood, that can be depended on, If the Ministry will meet me, in a fair
            discussion of the Question, or in any of the Methods pointed out to me by my superiors
            for a Settlement, I shall be glad, they have it under Consideration, & as soon
            as they give me an answer, I shall transmit it to Congress—but as they dont love pains
            & trouble as well as you & I do, I fear they will leave it all to sir
            Guy Carleton, who is no more of a friend to the United states, than any other British
            Knight and will be guided by the Royalists more than by Maps or Surveys. Why any of my
            Countrymen should choose to give to these Royalists so much Importance as they do, I
            Know not, we should recollect that all Parties in this Country are pledged to support
            them, & Party faith is a stronger tye than national Faith—
          The paper relative to Alexr. Gross of
            Truro, I must transmit to Mr. Jefferson, it being in his
            Department. I may nevertheless, previously communicate it to the Comte De.Adhemar, & request his friendly offices in the
            Matter.
          Your
          
            
              J. A—
            
          
        